


110 HR 3356 IH: Improving Foreign Intelligence Surveillance to Defend the

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3356
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Reyes (for
			 himself, Mr. Conyers,
			 Mr. Schiff, and
			 Mr. Flake) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the
			 Select Committee on Intelligence (Permanent
			 Select), for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned; which was considered and failed of
			 passage
		
		A BILL
		To amend the Foreign Intelligence Surveillance Act of
		  1978 to establish a procedure for authorizing certain electronic
		  surveillance.
	
	
		1.Short titleThis Act may be cited as the
			 Improving Foreign Intelligence Surveillance to Defend the
			 Nation and the Constitution Act of 2007.
		2.PurposeThe purpose of this Act is to facilitate the
			 acquisition of foreign intelligence information by providing for the electronic
			 surveillance of persons reasonably believed to be outside the United States
			 pursuant to methodologies proposed by the Attorney General, reviewed by the
			 Foreign Intelligence Surveillance Court, and applied by the Attorney General
			 without further court approval, unless otherwise required under the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.).
		3.Additional
			 procedure for authorizing certain electronic surveillance
			(a)In
			 generalThe Foreign Intelligence Surveillance Act of 1978 (50
			 U.S.C. 1801 et seq.) is amended by inserting after section 105 the
			 following:
				
					105A.Clarification of electronic surveillance of persons outside
		  the United StatesNotwithstanding any other provision of this
				Act, a court order is not required for the acquisition of the contents of any
				communication between persons that are not located within the United States for
				the purpose of collecting foreign intelligence information, without respect to
				whether the communication passes through the United States or the surveillance
				device is located within the United States.
					105B.Additional procedure for authorizing
		  certain electronic surveillance(a)In
				generalNotwithstanding any other provision of this title, the
				Attorney General, upon the authorization of the President, may apply to a judge
				of the court established under section 103(a) for an ex parte order, or an
				extension of an order, authorizing electronic surveillance for periods of not
				more than 1 year, for the purpose of acquiring foreign intelligence
				information, in accordance with this section.
						(b)Application
							(1)Specific persons
				and places not requiredAn application for an order, or extension
				of an order, submitted under subsection (a) shall not be required to
				identify—
								(A)the persons, other
				than a foreign power, against whom electronic surveillance will be directed;
				or
								(B)the specific
				facilities, places, premises, or property at which the electronic surveillance
				will be directed.
								(2)ContentsAn
				application for an order, or extension of an order, submitted under subsection
				(a) shall include—
								(A)a statement that
				the electronic surveillance is directed at persons reasonably believed to be
				outside the United States;
								(B)the identity of
				the Federal officer seeking to conduct such electronic surveillance;
								(C)a description
				of—
									(i)the methods to be
				used by the Attorney General to determine, during the duration of the order,
				that there is a reasonable belief that the targets of the electronic
				surveillance are persons outside the United States; and
									(ii)the procedures to
				audit the implementation of the methods described in clause (i) to achieve the
				objective described in that clause;
									(D)a description of
				the nature of the information sought, including the identity of any foreign
				power against whom electronic surveillance will be directed; and
								(E)a statement of the
				means by which the electronic surveillance will be effected and such other
				information about the surveillance techniques to be used as may be necessary to
				assess the proposed minimization procedures.
								(c)Application
				approval; order
							(1)Application
				approvalA judge considering an application for an order, or
				extension of an order, submitted under subsection (a) shall approve such
				application if the Attorney General certifies in writing under oath, and the
				judge upon consideration of the application determines, that—
								(A)the acquisition
				does not constitute electronic surveillance within the meaning of paragraph (1)
				or (3) of section 101(f);
								(B)the methods
				described by the Attorney General under subsection (b)(2)(B)(i) are reasonably
				designed to determine whether the persons are outside the United States;
								(C)a significant
				purpose of the electronic surveillance is to obtain foreign intelligence
				information; and
								(D)the proposed
				minimization procedures meet the definition of minimization procedures under
				section 101(h).
								(2)OrderA
				judge approving an application pursuant to paragraph (1) shall issue an order
				that—
								(A)authorizes
				electronic surveillance as requested, or as modified by the judge;
								(B)requires a
				communications service provider, custodian, or other person who has the lawful
				authority to access the information, facilities, or technical assistance
				necessary to accomplish the electronic surveillance, upon the request of the
				applicant, to furnish the applicant forthwith with such information,
				facilities, or technical assistance in a manner that will protect the secrecy
				of the electronic surveillance and produce a minimum of interference with the
				services that provider, custodian, or other person is providing the target of
				electronic surveillance;
								(C)requires such communications service
				provider, custodian, or other person, upon the request of the applicant, to
				maintain under security procedures approved by the Attorney General and the
				Director of National Intelligence any records concerning the acquisition or the
				aid furnished;
								(D)directs the Federal Government to
				compensate, at the prevailing rate, a person for providing information,
				facilities, or assistance pursuant to such order; and
								(E)directs the applicant to follow the
				minimization procedures as proposed or as modified by the court.
								(3)Assessment of
				compliance with minimization proceduresAt or before the end of the period of time
				for which electronic surveillance is approved by an order or an extension under
				this section, the judge may assess compliance with the minimization procedures
				by reviewing the circumstances under which information concerning United States
				persons was acquired, retained, or disseminated.
							(d)Guidelines for
				surveillance of United States personsNot later than 15 days after the date of
				the enactment of this section, the Attorney General shall establish guidelines
				that are reasonably designed to ensure that an application is filed under
				section 104, if otherwise required by this Act, when the Attorney General seeks
				to initiate electronic surveillance, or continue electronic surveillance that
				began under this section, of a United States person.
						(e)Submission of
				orders, guidelines, and audits
							(1)OrdersUpon
				the entry of an order under subsection (c)(2), the Attorney General shall
				submit to the appropriate committees of Congress such order.
							(2)GuidelinesUpon
				the establishment of the guidelines under subsection (d), the Attorney General
				shall submit to the appropriate committees of Congress and the court
				established under section 103(a) such guidelines.
							(3)AuditsNot later than 60 days after the date of
				the enactment of this section, and every 60 days thereafter until the
				expiration of all orders issued under this section, the Inspector General of
				the Department of Justice shall complete an audit on the compliance with the
				guidelines established under subsection (d) and shall submit to the appropriate
				committees of Congress, the Attorney General, the Director of National
				Intelligence, and the court established under section 103(a)—
								(A)the results of
				such audit;
								(B)a list of any targets of electronic
				surveillance under this section determined to be in the United States;
				and
								(C)the number of persons in the United States
				whose communications have been intercepted under this section.
								(f)Immediate
				emergency authorization
							(1)In
				generalNotwithstanding any other provision of this title, during
				the first 15 days following the date of the enactment of this section, upon the
				authorization of the President, the Attorney General may authorize electronic
				surveillance without a court order under this title until the date that is 15
				days after the date on which the Attorney General authorizes such electronic
				surveillance if the Attorney General determines—
								(A)that an emergency
				situation exists with respect to the employment of electronic surveillance to
				obtain foreign intelligence information before an order authorizing such
				surveillance can with due diligence be obtained; and
								(B)the electronic
				surveillance will be directed at persons reasonably believed to be outside the
				United States.
								(2)Pending
				order
								(A)Initial
				extensionIf at the end of the period in which the Attorney
				General authorizes electronic surveillance under paragraph (1), the Attorney
				General has submitted an application for an order under subsection (a) but the
				court referred to in section 103(a) has not approved or disapproved such
				application, such court may authorize the Attorney General to extend the
				emergency authorization of electronic surveillance under paragraph (1) for not
				more than 15 days.
								(B)Subsequent
				extensionIf at the end of the extension of the emergency
				authorization of electronic surveillance under subparagraph (A) the court
				referred to in section 103(a) has not approved or disapproved the application
				referred to in subparagraph (A), such court may authorize the Attorney General
				to extend the emergency authorization of electronic surveillance under
				paragraph (1) for not more than 15 days.
								(3)Maximum length of
				authorizationNotwithstanding paragraphs (1) and (2), in no case
				shall electronic surveillance be authorized under this subsection for a total
				of more than 45 days without a court order under this title.
							(4)Minimization
				proceduresThe Attorney General shall ensure that any electronic
				surveillance conducted pursuant to paragraph (1) or (2) is in accordance with
				minimization procedures that meet the definition of minimization procedures in
				section 101(h).
							(5)Information,
				facilities, and technical assistancePursuant to an authorization of electronic
				surveillance under this subsection, the Attorney General may direct a
				communications service provider, custodian, or other person who has the lawful
				authority to access the information, facilities, or technical assistance
				necessary to accomplish such electronic surveillance to—
								(A)furnish the Attorney General forthwith with
				such information, facilities, or technical assistance in a manner that will
				protect the secrecy of the electronic surveillance and produce a minimum of
				interference with the services that provider, custodian, or other person is
				providing the target of electronic surveillance; and
								(B)maintain under security procedures approved
				by the Attorney General and the Director of National Intelligence any records
				concerning the acquisition or the aid furnished.
								(g)Prohibition on
				liability for providing assistanceSection 105(i), relating to
				protection from liability for the furnishing of information, facilities, or
				technical assistance pursuant to a court order under this Act, shall apply to
				this section.
						(h)Effect of
				section on other authoritiesThe authority under this section is
				in addition to the authority to conduct electronic surveillance under sections
				104 and 105.
						(i)Appropriate
				committees of Congress definedIn this section, the term
				appropriate committees of Congress means—
							(1)the Select
				Committee on Intelligence and the Committee on the Judiciary of the Senate;
				and
							(2)the Permanent
				Select Committee on Intelligence and the Committee on the Judiciary of the
				House of
				Representatives.
							.
			(b)Technical and
			 conforming amendmentThe table of contents in the first section
			 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.)
			 is amended by inserting after the item relating to section 105 the
			 following:
				
					
						Sec. 105A. Clarification of electronic surveillance of persons
				outside the United States.
						Sec. 105B. Additional procedure for
				authorizing certain electronic
				surveillance.
					
					.
			(c)Sunset
				(1)In
			 generalExcept as provided in
			 paragraph (2), effective on the date that is 120 days after the date of the
			 enactment of this Act, sections 105A and 105B of the Foreign Intelligence
			 Surveillance Act of 1978, as added by subsection (a), are hereby
			 repealed.
				(2)ExceptionAny
			 order under section 105B of the Foreign Intelligence Surveillance Act of 1978,
			 as added by this Act, in effect on such date that is 120 days after the date of
			 the enactment of this Act, shall continue in effect until the date of the
			 expiration of such order.
				
